Exhibit 10.142

 

THIRD AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 14, 2007, is made by and among GCI HOLDINGS,
INC., an Alaska corporation, GCI COMMUNICATION CORP., an Alaska corporation, GCI
CABLE, INC., an Alaska corporation, GCI FIBER COMMUNICATION CO., INC., an Alaska
corporation, POTTER VIEW DEVELOPMENT CO., INC., an Alaska corporation, and
ALASKA UNITED FIBER SYSTEM PARTNERSHIP, an Alaska partnership (each
individually, a “Borrower” and, collectively, the “Borrowers”), GCI, Inc., an
Alaska corporation (“GCII”), the banks, financial institutions, and other
lenders party hereto (the “Lenders”), and CALYON NEW YORK BRANCH, as
administrative agent (the “Administrative Agent”). All capitalized terms used
herein and not otherwise expressly defined herein shall have the respective
meanings given to such terms in the Credit Agreement (as defined below).


WHEREAS, the Borrowers, Administrative Agent, Initial Lenders and the other
parties thereto entered into that certain Amended and Restated Credit Agreement,
dated as of August 31, 2005 (as amended, supplemented or modified from time to
time, the “Credit Agreement”);

WHEREAS, on August 10, 2007, the Borrowers requested of the Administrative Agent
an incremental facility in an amount equal to one hundred million dollars
($100,000,000.00) pursuant to Section 2.2(g) of the Credit Agreement;

WHEREAS, the First Incremental Lenders (as defined herein) and the
Administrative Agent are willing to provide the incremental facility in an
amount equal to seventy five million dollars ($75,000,000.00) (the “First
Incremental Loans”), subject to the terms and conditions more fully set forth
herein, including Annex A attached hereto;

WHEREAS, the First Incremental Lenders (as defined herein) and the
Administrative Agent are willing to increase the Revolving Commitment by an
amount equal to thirty three million, seven hundred and fifty thousand dollars
($33,750,000.00);

WHEREAS, the First Incremental Lenders (as defined herein) and the
Administrative Agent are willing to increase the Term Commitment by an amount
equal to forty one million, two hundred and fifty thousand dollars
($41,250,000.00);

WHEREAS, it is a condition to the funding of the First Incremental Loans that
certain amendments to the Credit Agreement be made; and

WHEREAS, the Lenders and Administrative Agent are willing to agree to such
amendments more fully set forth herein, subject to the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1

 

--------------------------------------------------------------------------------



1.

Amendments to the Credit Agreement.

(a)       Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “First Adjustment Date” in its entirety and substituting the
following in lieu thereof:

“‘First Adjustment Date’ shall mean the date on which the respective Applicable
Margins determined pursuant to Section 2.3(e) hereof in respect of the financial
statements for the fiscal period ended September 30, 2007 (as described in and
delivered pursuant to Section 6.1 hereof) first become effective in accordance
with Section 2.3(e) hereof.”

 

(b)       Section 2.3(e) of the Credit Agreement is hereby amended by deleting
the first paragraph thereof, including the grid following the first paragraph,
in its entirety and substituting the following paragraph and grid in lieu
thereof:

“(e) Applicable Margin. With respect to any Loan hereunder, from and after
September 14, 2007, and until the day prior to the First Adjustment Date, the
Applicable Margin with respect to any Loans shall be at Level II as specified in
the grid below. On and after the First Adjustment Date, the Applicable Margin
shall be, with respect to all Loans, a percentage, per annum, determined by
reference to the Total Leverage Ratio in effect from time to time as set forth
below:”

 

Level

Total Leverage Ratio

Applicable Margin for Base Rate Loans

Applicable Margin for Eurodollar Loans

Revolving Loans

Term Loans

I

≥ 3.75

75 bps

225 bps

200 bps

II

≥ 3.25 but < 3.75

50 bps

200 bps

200 bps

III

≥ 2.75 but < 3.25

25 bps

175 bps

200 bps

IV

< 2.75

0 bps

150 bps

200 bps

 

(c)       Schedules 4-A and 4-B to the Credit Agreement are hereby amended by
deleting each such schedule in its entirety and inserting in lieu thereof the
revised Schedules 4-A and 4-B attached hereto as Exhibit A-1 and Exhibit A-2,
respectively, as the same may be updated from time to time by the Administrative
Agent to reflect any further funding of any additional Incremental Loans.

2.         Conditions. The effectiveness of this Amendment and the funding of
the First Incremental Loans, is conditioned upon (i) the delivery to the
Administrative Agent of (A) counterparts to this Amendment executed by each of
the Borrowers, the Majority Lenders, the Administrative Agent and any Initial
Lender required pursuant to the provisions of Section 11.12(b) of the Credit
Agreement and (B) except as provided in Section 3 hereof, such other
documentation as the Administrative Agent may reasonably request, including, but
not limited to, those documents more fully set forth on Annex A attached hereto,
(ii) the payment of all fees and expenses owed to the Administrative Agent, and
(iii) the receipt by the Administrative Agent of written commitments totaling
the amount of the First Incremental Loans from one or more Initial Lenders
and/or one or more banks or financial institutions approved in writing by the
Administrative Agent, in accordance with Section 2.2(g) of the Credit Agreement
(such lenders,

 

2

 

--------------------------------------------------------------------------------



the “First Incremental Lenders”). Upon the Administrative Agent’s receipt of
each such items above, this Amendment shall become effective as of the date
hereof and the First Incremental Loans shall be funded by the First Incremental
Lenders and the Administrative Agent.

3.         Covenants. Borrowers and GCII will deliver to the Administrative
Agent on or before the earlier of (i) sixty (60) days from the date of funding
of the First Incremental Loans or (ii) thirty (30) days from the date of funding
of any additional Incremental Loans (in each case as such periods may be
extended by the Administrative Agent in its reasonable discretion), amended and
restated Mortgages securing the aggregate amount of all Loans, including but not
limited to the amount of the First Incremental Loans and any additional
Incremental Loans.

4.         Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, each of the Borrowers and to the
extent set forth below, GCII, does hereby represent and warrant that as of the
date hereof:

(a)       there exists no Default or Event of Default under the Credit Agreement
or any of the other Loan Documents; provided that GCII’s representation pursuant
to this clause (a) shall be limited to the Loan Documents to which it is a
party;

(b)       each Borrower and GCII has the power and authority and has taken all
the necessary action to authorize the execution, delivery and performance of
this Amendment and the incurrence of the First Incremental Loans;

(c)       this Amendment and the incurrence of the First Incremental Loans have
been duly executed and delivered by the duly authorized officers of the
Borrowers and GCII, and this Amendment and the Credit Agreement are the legal,
valid and binding obligation of each Borrower and GCII enforceable against each
Borrower and GCII in accordance with their terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general principles of
equity; and

(d)       the execution, delivery and performance of this Amendment and the
incurrence of the First Incremental Loans in accordance with the terms herein do
not and will not, with the passage of time, the giving of notice or otherwise:
(i) require any consent, approval, authorization, permit or license,
governmental or otherwise which has not already been obtained or is not in full
force and effect or violate any applicable law relating to any Borrower or GCII;
(ii) conflict with, result in a breach of or constitute a default under (A) the
articles or certificate of incorporation or bylaws, operating agreement or the
partnership agreement, as the case may be, of any Borrower or GCII, (B) any
indenture, material agreement or other material instrument to which any Borrower
or GCII is a party or by which any of its properties may be bound, or (C) any
material Licenses; or (iii) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
the Borrowers or GCII other than Permitted Liens.

5.         Acknowledgement and Consent. Each Guarantor hereby consents to the
terms of this Amendment and further hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the obligations of such
Guarantor under each of the Loan Documents to which

 

3

 

--------------------------------------------------------------------------------



such Guarantor is a party shall not be impaired and each of the Loan Documents
to which such Guarantor is a party is, and shall continue to be, in full force
and effect and is hereby confirmed and ratified in all respects.

Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendment to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

6.

General.

This Amendment:

 

(a)

shall be deemed to be a Loan Document;

(b)       embodies the entire understanding and agreement among the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements, understandings and inducements, whether express
or implied, oral or written; and

(c)       may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart by facsimile shall be
equally effective as delivery of a manually executed counterpart to this
Amendment.

7.         No Course of Dealing or Performance. Each of the Borrowers
acknowledges and agrees that the execution, delivery and performance of this
Amendment by the Administrative Agent and each of the Lenders does not and shall
not create (nor shall Borrowers rely upon the existence of or claim or assert
that there exists) any obligation of any of the Lenders and the Administrative
Agent to consider or agree to any other amendment of or consent with respect to
any of the Loan Documents, or any other instrument or agreement to which the
Administrative Agent or any Lender is a party (collectively an “Amendment or
Consent”), and in the event that the Administrative Agent or any of the Lenders
subsequently agree to consider any requested Amendment or Consent, neither the
existence of this Amendment, nor any other conduct of the Administrative Agent
or any of the Lenders related hereto, shall be of any force or effect on the
Administrative Agent’s or any of the Lenders’ consideration or decision with
respect to any such requested Amendment or Consent, and the Administrative Agent
and the Lenders shall not have any obligation whatsoever to consider or agree to
any such Amendment or Consent.

8.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

9.         Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN NEW YORK.

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the date first written
above.

Borrowers:

GCI HOLDINGS, INC.

GCI COMMUNICATION CORP.

GCI CABLE, INC.

GCI FIBER COMMUNICATION CO., INC.

POTTER VIEW DEVELOPMENT CO., INC.

each an Alaska corporation,

 

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

ALASKA UNITED FIBER SYSTEM PARTNERSHIP,

an Alaska partnership

By: GCI COMMUNICATION CORP.,

its general partner

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

By: GCI HOLDINGS, INC.,

its general partner

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

By: GCI, INC.,

an Alaska corporation

 

By: ___/s/ John M. Lowber____

 

5

 

--------------------------------------------------------------------------------



Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

 

6

 

--------------------------------------------------------------------------------



CALYON NEW YORK BRANCH,

as Administrative Agent and Lender

By: ___/s/ W. Michael George____

Name: W. Michael George

Title: Managing Director

By: ___/s/ Douglas E. Roper____

Name: Douglas E. Roper

Title: Managing Director and Manager

 

--------------------------------------------------------------------------------



UNION BANK OF CALIFORNIA, N.A.,

as Lender

By: ___/s/ Rich Vian____

Name: Richard Vian

Title: Vice President

 

--------------------------------------------------------------------------------



COBANK, ACB,

as Lender

By: ___/s/ Tokie Akrie____

Name: Tokie Akrie

Title: Assistant Corporate Secretary

 

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,as Lender

By: ___/s/ J. Steven Taylor____

Name: J. Steven Taylor

Title: Vice President

 

 

 